          Case 1:19-cv-03185-RDM Document 24 Filed 12/20/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



ENZO COSTA, et al.,

                 Plaintiffs,

                 v.
                                                      Case No. 1:19-cv-3185 (RDM)
DISTRICT OF COLUMBIA, et al.,

                 Defendants.


                                    [PROPOSED] ORDER

        Upon consideration of Plaintiffs’ Motion for Jurisdictional Discovery, and the entire

record, it is this __________day of ___________, ______, ORDERED that:


        1) Defendants respond to Plaintiffs’ request for production within three weeks of the date

of this order.

        2) Plaintiffs’ response to Defendant’s Motion to Dismiss shall be due two weeks after

Defendants complete production.


                                      ___________________________________________
                                      THE HONORABLE RANDOLPH D. MOSS
                                      Judge, United States District Court
                                             for the District of Columbia
